ACCEPTED
                                                    FILED
                                          05-15-01499-CV
                                        DALLAS   COUNTY
05-15-01499-CV                 FIFTH COURT   OF4:42:45
                                     12/8/2015  APPEALS
                                          DALLAS,
                                           FELICIATEXAS
                                                       PM
                                                    PITRE
                                    12/9/2015 10:02:10
                                         DISTRICT      AM
                                                   CLERK
                                               LISA MATZ
                                                   CLERK
                              Bridgette Vation



                       RECEIVED IN
                 5th COURT OF APPEALS
                      DALLAS, TEXAS
                 12/9/2015 10:02:10 AM
                        LISA MATZ
                          Clerk